Caen e reer reer ee eee eee eee eee eee ee ae eee
Case 3:19-mc-01153 Document 42 Filed 09/24/19 PagelD.93 Page 1 of 4

 

 

 

 

 

1 —
bei
2 F fo fla.
3 204 SEP 2u A It: 02
5
6 oT
7
8 UNITED STATES DISTRICT COURT
9 SOUTHERN DISTRICT OF CALIFORNIA
10
11 || In the Matter of Attorneys Suspended or Case No.: L9MC1153
12 || Disbarred by the State Bar of California, ORDER
13
14
15
16 On August 9, 2019 the Court ordered the following attorneys to show cause why
17 ||they should not be suspended or disbarred by this Court as a result of being disbarred,
18 || suspended, or placed on the inactive list by the State Bar of California:
19
20 Disbarment:
21 Alan Frank Broidy (CA Bar #089430) 7
ay YP “Michael John Brown (CA Bar #115473)
R. Scott Dervaes Jr (CA Bar #202133)
23 Robert Carlin Burlison Jr (CA Bar #097461)
24 .
Suspension:
25 Stephen Gary Quade (CA Bar #156961)
26 Byron Grant Cornelius (CA Bar #108248)
27 Elaine R. Abbott (CA Bar #143711)
Loura Laresa Alaverdi (CA Bar #217217)
28 Craig Stuart Andrews (CA Bar #075703) .

]
19MC1153

 

 

 
 

Co Fe Ss DH AH BR WW Be

BBR meme
e- CO MH ST DH ow BW NY KF

Case 3:19-mc-01153 Document 42 Filed 09/24/19 PagelD.94 Page 2 of 4

J. Clark Aristei (CA Bar #063835)

Cyril Edward Armbrister Jr (CA Bar #042154)
Paul Scott Azevedo (CA Bar #144621)

Jamie Christine Ball (CA Bar #234074)
Samuel Curtis Batsell III (CA Bar #122318)
Paul Joseph Brazil (CA Bar #136840)

Ornah Ruth Becker (CA Bar #159590)
Zachary Louis Berman (CA Bar #178614)
Ron J. Beveridge (CA Bar #133191)

‘Susan Amelia Beytin (CA Bar #125331)
Ronald Frank Bird (CA Bar #094923)
William Christopher Black (CA Bar #137221)
Michael Andrew Bowse (CA Bar #189659)
Thomas M. Boyajian (CA Bar #063897)
Kelly Marie Brown (CA Bar #149339)
Victor Rene Cannon (CA Bar #159841)
Richard Harold Caplan (CA Bar #046240)
Amy Morris Carter (CA Bar #237928)
Christine Maria Challoner (CA Bar #282413)
Nan Chen (CA Bar #268991)

Janet Marie Christoffersen (CA Bar #092552)
Kimberly Cochran (CA Bar #126684)
Donald John Colucci (CA Bar #148388)
Richard A. Conn (CA Bar #105576)
Anthony E. Contreras (CA Bar #171699)
Michele Beigel Corash (CA Bar #103653)
Peter Buchanan Costello (CA Bar #165298)
Steven Alan D’Braunstein (CA Bar #196261
John Michael Daley (CA Bar #065574)
Richard Andrew Dana (CA Bar #197403)
Cyril Jerome Dantchev (CA Bar #129585)

 

 

mM NY YY KY WH Bb
Oo aS A A BR wh

 

 

Randolph Kurt Driggs (CA Bar #068846)

James Paul Finigan (CA Bar #290324)

Paul Brendan Foust (CA Bar #223208)

Patrick Anthony Fraioli Jr. (CA Bar #191824)
William Louis Friedman (CA Bar #108317)
Clayton Tyler Gaddis (CA Bar #264759)

Robert Edwin Gallinghouse II (CA Bar #149351)
Raul Benjamin Garcia (CA Bar #131912)

Roy Brian Garrett (CA Bar #045204)

~—John-Frederick Davis (CA Bar #053384) ~~

19MC1153

 

 
—

Case 3:19-mc-01153 Document 42 Filed 09/24/19 PagelD.95 Page 3 of 4

Dennis Paul Gildea (CA Bar #076525)
Peter John Glor (CA Bar #172011)

 

 

 

2 Robert Harlan Gold (CA Bar #146136)
3 Rachel Ann Gonzalez (CA Bar #172742)
4 Andrew Edward Granston (CA Bar #188351)
Patrick Bernard Greenwell (CA Bar #124014)
5 John Peter Gyben (CA Bar #095254)
6 John Hamilton (CA Bar #274999)
Richard Mark Hansen (CA Bar #138571)
7 Kirsten Elizabeth Heikaus Weaver (CA Bar #234049).
g James Dale Henderson (CA Bar #104150)
Christine Miille Henricks (CA Bar #183357)
9 Rodney T. Herring (CA Bar #199263)
10 E. Scott Himelstein (CA Bar #209658)
Patrick Lawrence Hosey (CA Bar #164104)
11 Christopher John Hurley (CA Bar #169407)
2 Benjamin Clyde Hutchinson IIT (CA Bar #037526)
Patrick Joseph Ivie (CA Bar #223926)
13 Suzanne Heald Kaplan (CA Bar #247067)
14 Wendy Ilene Kirchick (CA Bar #143708)
Donald Charles Kordich (CA Bar #190127)
15 Gerard Anthony Lafond (CA Bar #125701)
16 Jennifer Elizabeth Lamarre (CA Bar #250431)
Peter Edward Laurie (CA Bar #226802)
17 Gene Alexander Leposki (CA Bar #182464)
18 James Wilbur Lewis (CA Bar #144350)
Eric Todd Lieberman (CA Bar #103004)
19 James Gordon Lieberman (CA Bar #097176)
20 Walter Lindstrom Jr. (CA Bar #128664)
Jorge Anthony Lopez (CA Bar #260557)
21 Gregory Matthew Luck (CA Bar #163750)
9 “Stephen Michael MacPhail (CA Bar #106522) ~
Ayne Baker Majul (CA Bar #123604)
23 Jennifer T. Manion (CA Bar #224479)
74 Bernard William Mann (CA Bar #113879)
Roderick David Margo (CA Bar #097706)
25 Richard Edward McCarthy (CA Bar #106050)
26 Martha L. Melendez (CA Bar #133167)
Lillian Marie Meredith (CA Bar #212736)
27 James Francis Monagle (CA Bar #236638)

bt
oO

 

 

Nils Victor Montan (CA Bar #147154)

19MC1153

 

 
Oo co “SDR UW BB we HY BK

- CF Oo OB 4S DH wo fh WwW NHN KF

Case 3:19-mc-01153 Document 42 Filed 09/24/19 PagelID.96 Page 4 of 4

 

Thomas Jeffrey Moses (CA Bar #116002)

John Paul Musone (CA Bar #192278)

John Bradshaw Nauman (CA Bar #072075)

David William Nelson (CA Bar #240040)

Joyce Lucinda Nelson (CA Bar #153640)

Stephen W. Nelson (CA Bar #259026)

Seema Lata Nene (CA Bar #173684)

John Patrick Newell (CA Bar #179665)

Wendy Hernandez Nuval Becerra (CA Bar #227594)
Thomas Michael O’Leary (CA Bar #126146)
Robert Phillip Odle (CA Bar #126128)

None of the listed attorneys have responded. ‘Therefore, the Court orders that the
attorneys listed above as being disbarred by the State Bar of California are disbarred from
membership in the bar of this Court. The Court also orders that the attorneys listed above
as being suspended or placed on the inactive list by the State Bar of Californiaare
suspended from membership in the bar of this court. |

Any attorney seeking reinstatement may file a petition with the Clerk of the Court
with supporting documentation showing that he or she meets the requirements of Civil
Local Rule 83.3.c.1.a, This petition will be determined by the chief judge.

The Clerk of the Court is directed to serve a copy of this order upon each of the

listed attorneys at the address indicated in this Court’s attorney maintenance records.

 

 

m NY NN WN bw
aa AA RON

 

 

mane Geto uy A Se

‘Honorasik LARRY ALAN BURNS
Chief United States District Judge

 

 

19MC1153

 

 
